Citation Nr: 1735647	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for a cerebrovascular disorder to include cerebrovascular accident (stroke) residuals claimed as the result of ionizing radiation exposure.  

2.  Entitlement to service connection for an organic brain disorder to include Alzheimer's disease and bowel and bladder incontinence claimed as the result of ionizing radiation exposure.  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.  

4.  Entitlement to service connection for the cause of the Veteran's death claimed as the result of ionizing radiation exposure.  



REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1948 to July 1969.  He participated in Operation DOMINIC I, an atmospheric nuclear test, in 1962.  The Veteran died in April 2009.  The Appellant is the Veteran's surviving spouse.  She has been substituted as the claimant. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Oakland, California, Regional Office (RO) which denied both service connection for strokes (cerebrovascular accidents) and Alzheimer's disease with incontinence, and from a March 2010 decision by the St. Paul, Minnesota, Regional Office, that, in pertinent part, denied service connection for the cause of the Veteran's death.  

In February 2016, the Board found the issue of service connection for the cause of the Veteran's death claimed as the result of ionizing radiation exposure was inextricably intertwined with the issues of service connection for a cerebrovascular disorder and an organic brain disorder claimed as the result of ionizing radiation exposure and remanded the claim.  In this regard, the Board remanded the latter two issues for the AOJ to issue a statement of the case, which was issued in October 2016.  Later that same month, the Appellant submitted a VA Form 9 perfecting her appeal as to those issues and to entitlement to SMC based on the need for regular aid and attendance or at the housebound rate.  In addition, she requested a videoconference hearing before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in her October 2016 VA Form 9, the Appellant requested a videoconference hearing for the issues of service connection for a cerebrovascular disorder to include cerebrovascular accident (stroke) residuals and for service connection for an organic brain disorder to include Alzheimer's disease and bowel and bladder incontinence, each claimed as the result of ionizing radiation exposure, and for entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an Appellant, or an Appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the Appellant an opportunity for a hearing. 38 U.S.C.A. § 7107 (b) (West 2014).

In light of the Appellant's request, and because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.

The appellant's claim for entitlement to service connection for the cause of the Veteran's death claimed as the result of ionizing radiation exposure is inextricably intertwined with her service connection claims, so it is remanded as well.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for a video-conference hearing before a Veterans Law Judge.  The Appellant and her representative should be provided with a written confirmation of the location, date, and time of his hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




